Kellogg, J.:
This action is' brought to recover upon four promissory notes,, each set up in a separate count. The answer denies each count separately, and, among other things, alleges as to each note that prior to the commencement of the action the defendant paid, satisfied and discharged the same. The plaintiff, upon affidavit that he has no knowledge of any payment except those expressly admitted in the complaint, and that he has no information or means of - information as to any other payments, and upon letters from the defendant practically admitting liability for a great part of the indebted-mess claimed, asks á bill of particulars of the payments claimed. The case presents facts which .render a bill, of particulars clearly proper if particulars may be ordered as to alleged payments. That ■ such order may be made is established in this department by Klock v. Brennan (35 N. Y. St. Repr. 745) and seems to be well within-the provisions of section 531 of the Code of Civil Procedure. The order is, therefore, reversed, with ten dollars costs and disbursements, and a bill of particulars ordered stating with reasonable certainty the time, place and amount of the payments, or when and how the notes were otherwise satisfied or discharged.
All concurred.
Order reversed, with ten- dollars costs and disbursements, and bill of particulars ordered stating with reasonable certainty the time and place and amount óf payñients, or when and how thp notes were otherwise satisfied or discharged. .